COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00547-CV
Style:                   In the Interest of A.L.B. and A.M.B., Children
Date motion filed*:      September 18, 2017
Type of motion:          Amended Unopposed Motion for Extension of Time to File Notice of
                         Appeal Pursuant to TRAP 26.3
Party filing motion:     Appellant A.B.
Document to be filed:    N/A

Is appeal accelerated?      Yes (parental termination).

If motion to extend time:
       Original due date:                 July 3, 2017 (Notice of appeal deadline)
       Number of extensions granted:           0       Current Due Date: July 3, 2017
       Date Requested:                    July 11, 2017

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s motion to extend the time to file the notice of appeal is granted because
       the notice was filed within the 15-day grace period and appointed counsel’s motion
       provides a reasonable explanation for the 8-day delay. See TEX. R. APP. P. 10.5(b),
       26.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

Judge’s signature: /s/ Evelyn V. Keyes
                  

Date: September 21, 2017




November 7, 2008 Revision